DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 

Status of Claims
Applicant’s amendments filed 10/12/2021/2021 have been entered.  Claims 1-6, 9, 12, 14-16, 18-21, 24-28, and 30-37 are pending, claims 33 and 36 have been withdrawn from consideration, and claims 1-6, 9, 12, 14-16, 18-21, 24-28, 30-32, 34, 35, and 37 are currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 9, 18-21, 24, 25, 30, 31, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camarillo (U.S. 2015/0265359).
Camarillo incorporates U.S. 2006/0100610 to Wallace et al. in its entirety at paragraph [0064].
With respect to claim 1, Camarillo teaches a robotic system, comprising: 
a robotic arm (FIG. 13); and
a medical instrument, comprising:
an elongated shaft (230) extending between a distal portion and a proximal portion, the elongated shaft configured for insertion, in use, into a lumen of a patient; 
an instrument base (1040) connected to the proximal portion of the elongated shaft, the instrument base including an attachment interface (FIG. 13) configured to facilitate attachment to a robotic arm (1330/ 16 and 26 of Wallace); 
a non-transitory computer readable medium (para [0052], hardware and software) storing a compression compensation parameter (1904) that relates movement of the elongated shaft to axial compression of the elongated shaft; and 
a pull wire (250a) connected to the distal portion of the elongated shaft, the pull wire extending along the elongated shaft between the distal portion and a drive input positioned at the instrument base, the drive input configured to actuate the pull wire to cause movement of the elongated shaft based at least in part on the stored compression compensation parameter (para [0115]-[0133]).
Camarillo does not explicitly teach the robotic arm is configured to advance or retract the instrument base based at least in part on the stored compression compensation parameter.
At FIG. 3 Camarillo teaches utilizing the control model, which includes a kinematics model 221 and non-kinematic/mechanics model 222 (para [0057]) to control the actuator in FIG.  
With respect to claim 2, Camarillo teaches movement of the elongated shaft comprises articulation of the elongated shaft, and wherein the compression compensation parameter relates an angle of articulation of the elongated shaft to an axial length of compression of the elongated shaft (FIG. 21).
With respect to claim 3, Camarillo teaches the angle of articulation comprises a commanded angle of articulation (FIG. 25B).
With respect to claim 4, Camarillo teaches the angle of articulation comprises a measured angle of articulation (FIG. 25B).
With respect to claim 5, Wallace et al. teaches at least one electromagnetic (EM) sensor positioned on the elongated shaft (FIG. 112B), wherein the measured angle of articulation is determined based on a signal from the EM sensor (FIG. 176 for example).
With respect to claim 9, Camarillo teaches the compression compensation parameter relates a pull wire displacement (1913) to an axial length of compression of the elongated shaft.
With respect to claim 18, Camarillo teaches the elongated shaft comprises a sheath having a channel formed therethrough, the channel extending along an axis of the sheath (FIG. 9A,B).
With respect to claim 19, Camarillo teaches one or more additional pull wires (FIG. 9B).
With respect to claim 20, Camarillo teaches a robotic system, comprising: 
a robotic arm (FIG. 13); and
a medical instrument, comprising:
 an elongated shaft (230) extending between a distal portion and a proximal portion; 
an instrument base (1040) connected to the proximal portion of the elongated shaft, the instrument base including a drive input (FIG. 13 for example) configured to be driven by a corresponding drive output of a robotic arm (1330/ 16 and 26 of Wallace); 
a non-transitory computer readable medium (para [0052], hardware and software)storing a compression compensation parameter (1904) that relates movement of the elongated shaft to axial compression of the elongated shaft; and 
a pull wire (250a) connected to the distal portion of the elongated shaft and the drive input.
Camarillo does not explicitly teach the robotic arm is configured to advance or retract the instrument base based at least in part on the stored compression compensation parameter.
At FIG. 3 Camarillo teaches utilizing the control model, which includes a kinematics model 221 and non-kinematic/mechanics model 222 (para [0057]) to control the actuator in FIG. 3.  Paragraph [0115] teaches the mechanics model 222 includes axial compression of the catheter (see para [0120] and FIG. 19).   Further, FIGS. 114-124 of Wallace provide a detailed depiction of the software control of the robotic arm while FIGS. 125-126 show the kinematic relationships.  FIG. 126, in particular, clearly shows that the control of the actuator includes both adjusting pull wire length and insertion distance.  It would be prima facie obvious to one of ordinary skill in the art at the effective filing date to include insertion control within the actuator control of FIG. 3 of Camarillo in order to provide full robotic control and navigation of the medical instrument into difficult to reach areas such as the heart (FIG. 111, 113 of Wallace). 
With respect to claim 21, Camarillo teaches movement of the elongated shaft comprises articulation of the elongated shaft, and wherein the compression compensation parameter relates an angle of articulation of the elongated shaft to an axial length of compression of the elongated shaft (FIG. 21).
With respect to claim 24, Camarillo teaches the compression compensation parameter relates a pull wire displacement (1913) to an axial length of compression of the elongated shaft.
With respect to claim 25, Camarillo teaches the angle of articulation comprises one of a commanded angle of articulation and a measured angle of articulation (FIG. 25B).
With respect to claim 30, Camarillo teaches the elongated shaft comprises a sheath having a channel formed therethrough, the channel extending along an axis of the sheath (FIG. 9A,B).
With respect to claim 31, Camarillo teaches the non-transitory computer readable medium is remotely located from the instrument base and the elongated shaft (para [0052], hardware and software).
With respect to claim 34, Camarillo teaches non-linear approaches are known in the art (para [0090]).
With respect to claim 35, Camarillo teaches the compression compensation parameter is used to calculate axial compression of the elongated shaft for a given movement measurement of the pull wire (para [0110]-[0132]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camarillo (U.S. 2015/0265359) in view of Ramamurthy et al. (U.S. 2013/0090530).
Camarillo teaches a medical instrument as set forth above.  However, Camarillo does not teach a fiber shape sensor.
With respect to claim 6, Ramamurthy et al. teaches an analogous robotic medical system with a first medical device comprising a shape-sensing fiber on an elongated shaft (FIG. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the first medical device of Camarillo to utilize a fiber shape sensor in addition to the electromagnetic sensor in order to allow for the detection of the shape in space (para [0083] of Ramamurthy et al.).

Claims 14-16 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camarillo (U.S. 2015/0265359) in view of Romo et al. (U.S. 2010/0170519).
Camarillo teaches a robotic system as set forth above.  However, Camarillo does not teach the non-transitory computer readable medium comprises an RFID.
With respect to claim 14, Romo et al. teaches an analogous medical instrument wherein the non-transitory computer readable medium comprises a radio frequency identification (RFID) tag (para [0042]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the medical instrument of Camarillo to utilize an RFID therein as taught by Romo et al. in order to ensure the function of the driving means is optimized for the specific instrument parameters.
With respect to claim 15, Romo et al. teaches the RFID tag is positioned on the first instrument base (splayer, para [0042]).
With respect to claim 16, Romo et al. teaches the RFID tag is configured to communicate the calibration parameter when activated by a RFID reader on the robotic arm (instrument driver, para [0042]).
With respect to claim 26, Romo et al. teaches an analogous medical instrument wherein the non-transitory computer readable medium comprises a radio frequency identification (RFID) tag (para [0042]).

With respect to claim 27, Romo et al. teaches the RFID tag is positioned on the first instrument base (splayer, para [0042]).
With respect to claim 28, Romo et al. teaches the RFID tag is configured to communicate the calibration parameter when activated by a RFID reader on the robotic arm (instrument driver, para [0042]).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camarillo (U.S. 2015/0265359) in view of Cooper et al. (U.S. 2014/0296872).
Camarillo teaches a robotic system as set forth above.  However, Camarillo does not teach the non-transitory computer readable medium is in the elongated shaft.
With respect to claim 32, Cooper et al. teaches a medical instrument comprising a non-transitory computer readable medium positioned on or within an elongated shaft (para [0171]).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date to modify Camarillo to have the non-transitory computer readable medium located in the elongated shaft as taught by Cooper et al. in order to allow the surgical system to recognize the identification of a particular tool (para [0171] of Cooper et al.).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 37 is allowed.
The prior art of record does not teach or otherwise render obvious the invention of independent claim 37 comprising inter alia, “a non-transitory computer readable medium storing 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795